DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-2, 6-8, 13 and 16-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A system package module, comprising: a power supply unit; a ground unit; a universal input/output unit, the first pin arrangement area comprises a shared area and a non-shared area, the non-shared area surrounds the shared area, the first pins comprise a plurality of shared pins and a plurality of non-shared pins, the shared pins are disposed in the shared area, the non-shared pins are disposed in the non-shared area, and the shared pins are coupled to the power supply unit, the ground unit and the universal input/output unit; an inner high-speed interface unit, wherein the inner high-speed interface unit is coupled to the non-shared pins; and 2an outer high-speed interface unit, wherein the outer high-speed interface unit is coupled to at least a portion of the second pins, and the outer high-speed interface unit differs from the inner high-speed interface unit” as recited claim 1, 
“An electronic device, selectively comprising wherein the first system package module comprises: a first module substrate, wherein the first module substrate comprises a first 
 	Claims 2, 6-8 and 16-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 13.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848